Citation Nr: 1743118	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-03 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostatitis and interstitial cystitis.  

2.  Entitlement to an initial evaluation in excess of 40 percent for service-connected prostatitis and interstitial cystitis.  

3.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Columbia, South Carolina certified this case to the Board on appeal.  

On his January 2014 substantive appeal, the Veteran requested a hearing before a Member of the Board in connection with his claim.  However, he withdrew this request in an August 2014 statement.  As there are no other hearing requests or requests to reschedule of record, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).  

At each of the VA examinations, the Veteran reported that the symptoms of his service-connected prostatitis and interstitial cystitis, specifically bladder pain and urinary frequency, led to his decision to stop working.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Initially, the Board notes that the Veteran largely receives private treatment rather than treatment through the VA healthcare system.  At the August 2013 VA examination, the Veteran reported a recent cystoscopy performed by his private urologist, Dr. JBA.  While the Coastal Carolina Urology Group and Grove Hill Medical Center treatment records are of record, the examiner could not find the results of that cystoscopy upon her review of the claims file.  Therefore, there appear to be outstanding private treatment records.  Remand is required for the AOJ to contact the Veteran regarding his authorization to release any more recent private treatment records.  In this regard, records for treatment through August 2013 are of record from Coastal Carolina Urology Group, and records for treatment through August 2007 are of record from Grove Hill Medical Center.  

With regard to the Veteran's rating for service-connected prostatitis and interstitial cystitis, the examination reports do not include the lab work necessary for rating renal dysfunction.  In this regard, the Veteran argued in his November 2012 notice of disagreement that his service-connected prostatitis and interstitial cystitis is causing kidney damage, and will eventually lead to kidney failure.  Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Prostatitis contemplates symptoms of voiding dysfunction or urinary tract infection, whichever is predominant.  While the examinations do address the criteria necessary for rating voiding dysfunction and urinary tract infections under 38 C.F.R. § 4.115a, they do not include the testing necessary for rating renal dysfunction.  Under 38 C.F.R. § 4.115a urinary tract infections can also be rated as renal dysfunction, if the Veteran experiences poor renal function.  As this is essentially the Veteran's argument in his November 2012 notice of disagreement, remand is required for performing the lab work necessary for considering an increased evaluation of the Veteran's prostatitis based on renal dysfunction.   

With regard to the Veteran's erectile dysfunction, each examiner gave an opinion regarding the etiology of this condition.  The August 2013 examiner specified neither prostatitis nor interstitial cystitis causes erectile dysfunction.  However, neither VA examiner commented on the possibility that the Veteran's prostatitis or interstitial cystitis aggravates his erectile dysfunction.  Therefore, remand is required to obtain this opinion.  

As discussed above, the Veteran has raised the issue of TDIU during the course of the appeal.  However, the AOJ has yet to contact the Veteran with notice of the evidentiary requirements for TDIU, or requested his employment information and history.  The Veteran should have the opportunity to submit the information relevant to his employment history to support the claim of entitlement to a TDIU.  Remand is required to provide the Veteran notice with regard to the evidentiary requirements for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should develop the Veteran's claim for TDIU, to include providing him with appropriate VCAA notice.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his service-connected prostatitis and interstitial cystitis, including Coastal Carolina Urology Group for treatment since August 2013 and Grove Hill Medical Center for treatment since August 2007.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

3.  The AOJ should obtain any outstanding Charleston VA Medical Center and Savannah VA Outpatient Clinic medical records for treatment since September 2013.  

4.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected prostatitis and interstitial cystitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's prostatitis and interstitial cystitis under the rating criteria.  In particular, the examiner should address the rating criteria for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infections.  He or she should also identify any other additional manifestations of the disorder.

In that regard, the examiner should specifically address how often the Veteran must change absorbent materials used for urine leakage, and whether he requires intermittent or continuous catheterization.  He or she should also state whether the Veteran has urinary tract infections and whether he requires drainage/frequent hospitalization (greater than two times per year) and/or required continuous intensive management.  In addition, the examiner should indicate whether there is any renal dysfunction, and if so, he or she should provide the findings necessary to evaluate such manifestations.  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After obtaining any outstanding treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran contends that he has erectile dysfunction that is associated with his service-connected prostatitis and interstitial cystitis.  In his November 2012 notice of disagreement, he explained that prostatitis and interstitial cystitis cause pain during and after intercourse, which has led to erectile dysfunction.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current erectile dysfunction is either caused by or aggravated by his service-connected prostatitis and interstitial cystitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing all above actions, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



